Citation Nr: 0404635	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the following claims:  
service connection for a low back disability; service 
connection for bilateral hearing loss; and service connection 
for tinnitus.  The veteran submitted a notice of disagreement 
pertaining to all three of the above issues, and was issued a 
statement of the case that included all of his claims.  In 
his July 2002 substantive appeal, however, he included only 
the issue of the entitlement to service connection for a low 
back disability.  The Board finds, therefore, that the appeal 
is not perfected regarding the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
and these issues are not within its jurisdiction.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993) (the appeal is not perfected if the veteran fails to 
file a substantive appeal); 38 C.F.R. § 20.200 (2003).  

For the reasons set forth below, the issue of entitlement to 
service connection for a low back disability is being 
REMANDED for additional development to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2003).  Among other things, the VCAA 
heightens VA's duty to notify and assist veterans in 
developing their claims.  See 38 U.S.C.A. § 5103(a).   For 
the reasons discussed below, the Board finds that the VCAA 
requires VA to provide the veteran with a new examination to 
properly evaluate his claim of entitlement to service 
connection for a low back disability.

The claims file includes service medical records (SMRs) 
showing that the veteran regularly complained of low back 
pain from May 1991 to May 1993.  Diagnoses varied between 
mechanical low back pain, unresolving muscle strain, and 
sacroiliitis.  Private medical records dated in 2001 show 
continued treatment of "low back pain off and on [for] the 
past few years."  

The veteran was provided with a VA examination of the spine 
in October 2001 for the purpose of evaluating whether the 
veteran has a low back disability that is related to active 
duty service.  The examination report states that the 
veteran's claims file was reviewed, but that "[h]is medical 
records were not available."  The diagnosis was "chronic, 
mild, lower back pain, most likely musculoskeletal in origin.   
The patient's exam was completely unremarkable with a 
complete full range of motion."  It was also noted that the 
lumbosacral spine X-ray report was normal.  

The Board observes that it is not clear from the October 2001 
VA examination report that the examiner reviewed the 
veteran's SMRs or private medical records that are associated 
with the claims file in conjunction with the examination or 
in rendering the diagnosis.  Nor does the examiner offer and 
opinion as to whether it is at least as likely as not that 
the veteran's current chronic low back pain is related to the 
low back pain documented during service.  Under the 
circumstances, in order for the examination to be adequate 
for the purpose of evaluating his claim, the examination 
report should clearly show consideration of all the available 
medical evidence and offer a nexus opinion.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R. §3.159(b) 
are fully satisfied.  As part of the 
notice required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claims 
and to send to VA all evidence in his 
possession that may be relevant to his 
claim. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to evaluate his claim of 
entitlement to service connection for a 
low back disability.  The examiner should 
review the claims file and undertake any 
and all clinical tests or studies deemed 
appropriate.  The examiner should also 
offer an opinion whether the veteran has 
a low disability, and if so, whether it 
is at least as likely as not that such 
disability is related to active duty 
service, explaining the nature, extent, 
and etiology of any low back disability 
diagnosed.  The examiner should provide a 
complete rationale for any opinion 
expressed, based on supporting medical 
findings in the record.  The examiner is 
specifically requested to comment on the 
low back pain documented in service in 
rendering the opinion.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the 
appropriate matters returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




